—In *424an action to recover damages for medical malpractice and lack of informed consent, the plaintiff appeals from an order of the Supreme Court, Kings County (Levine, J.), dated February 2, 1998, which, upon the defendant’s oral application, dismissed the complaint for failure to timely serve a notice of claim.
Ordered that the appeal is dismissed, without costs or disbursements.
The order appealed from did not decide a motion made on notice and is therefore not appealable as of right (see, CPLR 5701 [a] [2]; Aievoli v Aievoli, 249 AD2d 253; Sherwood v Roper, 237 AD2d 275). No application has been made for permission to appeal, and we are not inclined to grant leave to appeal under the circumstances of this case, considering the sparseness of the record (see, Aievoli v Aievoli, supra; Matter of Hartman v Smith, 207 AD2d 345). O’Brien, J. P., Joy, Krausman and Goldstein, JJ., concur.